Citation Nr: 0612449	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoradionecrosis status post partial hemimandibulectomy. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied compensation under 
38 U.S.C.A. § 1151 for osteoradionecrosis status post partial 
hemimandibulectomy.  The veteran perfected a timely appeal of 
this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 must be remanded for 
further action.

The medical evidence in this case indicates that the veteran 
has had a history of squamous cell carcinoma involving the 
tonsillar region which required radiation therapy.  
Subsequent to this therapy, the veteran developed rampant 
radiation caries and underwent extraction of several teeth 
without complication.  After tooth number 17 was extracted in 
March 2001, the veteran developed osteoradionecrosis 
secondary to the previous radiation therapy and underwent a 
partial hemimandibulectomy.  

In February 2003, the veteran was afforded a VA examination 
in connection with his claim.  The examiner found that the 
veteran suffered additional disability as a result of the 
extraction of tooth number 17 in March 2001.  The examiner, 
however, was requested to state whether the additional 
disability was considered a "necessary consequence" of the 
March 2001 dental treatment.  He opined that it was not.  In 
this regard, the Board notes that the "necessary 
consequences" language is contained in 38 C.F.R. § 3.358 and 
pertains to claims of entitlement to compensation for 
disability received by VA prior to October 1, 1997.  For 
claims, such as this, filed after this date, a different 
standard is used to determine eligibility to compensation.  
See 38 C.F.R. § 3.361.  

The Board therefore concludes that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the February 2003 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses the appropriate 
standard of eligibility under 38 C.F.R. § 3.361, to include 
an opinion regarding whether the veteran's osteoradionecrosis 
resulted from negligence or fault on the part of VA treatment 
providers.  The examiner should also comment on whether the 
veteran's condition was an event not reasonably foreseeable 
as a result of the March 2001 dental treatment.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to conducting a new examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to the veteran's claim.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed 
to substantiate his section 1151 claim, and was also not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in this case.  Upon remand therefore, the veteran 
should be given proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include notice that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  In addition, the RO should 
send the veteran a notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his osteoradionecrosis.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
February 2003 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's osteoradionecrosis 
status post partial hemimandibulectomy 
resulted from negligence or fault on the 
part of VA treatment providers.  It is 
imperative that the examiner who is 
designated to examine the claims file 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The examiner 
should also comment on whether the 
veteran's osteoradionecrosis was an event 
not reasonably foreseeable as a result of 
the veteran's March 2001 extraction of 
tooth number 17 given the veteran's 
previous radiation treatment for squamous 
cell carcinoma.  In rendering an opinion, 
the examiner should cite, as appropriate, 
to the veteran's private and VA treatment 
records.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.  The RO should furnish the 
veteran a relevant Statement of the Case, 
to include notification of the law and 
regulations pertinent to the veteran's 
claim under 38 U.S.C.A. § 1151.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






